 


110 HR 3663 IH: Protect America’s Wildlife Act of 2007
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3663 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. George Miller of California (for himself, Mr. Dingell, and Mr. Dicks) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Fish and Wildlife Act of 1956 to establish additional prohibitions on shooting wildlife from aircraft, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protect America’s Wildlife Act of 2007. 
2.Amendment to prohibitionsSection 13(a) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742j–1(a)) is amended— 
(1)by striking or after the semicolon at the end of each of paragraphs (1) and (2); 
(2)by striking paragraph (3) and inserting the following: 
 
(3)shoots or attempts to shoot any bird, fish, or other animal before 3:00 a.m. following a day on which the person has traveled by aircraft other than on a regularly scheduled commercial aircraft;  
(4)knowingly participates in using an aircraft for any purpose referred to in paragraph (1), (2), or (3); or 
(5)knowingly violates any regulation issued under this Act;; and 
(3)in the matter following paragraph (5) (as added by this section) by striking $5,000 and inserting $50,000. 
3.Exceptions to prohibitionsSection 13(b) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742j–1(b)) is amended by adding at the end the following: 
 
(3) Except as provided in paragraph (5), a State may not authorize or undertake any action otherwise prohibited under this Act, for the purpose of increasing any game population or for the purpose of sport hunting.  
(4)Notwithstanding subsection (a), a State may shoot any wolf, bear, or other predator from an aircraft to prevent a biological emergency, if— 
(A) the head of the State’s fish and wildlife agency determines, based on the best scientific data available, that a biological emergency is imminent and there is no other means available to eliminate the biological emergency; 
(B)the shooting is conducted by an officer or employee of the State fish and wildlife agency or of the United States Department of Agriculture;  
(C)the shooting occurs only in the specific geographical area where the biological emergency exists; and 
(D)the shooting removes only the minimum number of predators necessary to eliminate the biological emergency. 
(5)The Secretary of the Interior may authorize an action that is referred to in paragraph (1) to prevent the extinction of any species that is listed as an endangered species or threatened species under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)), if the Secretary determines that there is no other means available to address the threat of extinction. . 
4.Definition of biological emergencySection 13(c) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742j–1(c)) is amended to read as follows: 
 
(c)As used in this section: 
(1)The term aircraft means any contrivance used for flight in the air. 
(2)The term biological emergency means an irreversible decline in a wildlife population caused by a predator population. . 
5.Citizen suitsSection 13 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742j–1) is amended by adding at the end the following: 
 
(g)Any person may commence a civil action on the person’s own behalf— 
(1)against any person, including the United States and any other governmental instrumentality or agency, to the extent permitted by the eleventh amendment to the Constitution, who is alleged to be in violation of this Act; or 
(2)against the Secretary if there is alleged a failure of the Secretary to perform any act or duty under this Act that is not discretionary with the Secretary..  
 
